Citation Nr: 1110414	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-37 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from November 1970 to January 1978.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his November 2007 VA Form 9, the appellant indicated that he wished to attend a Board hearing at the RO.  The record on appeal contains a letter from the RO to the appellant, purportedly dated January 11, 2011, notifying him that he had been scheduled for a Board hearing, to be held on February 3, 2011.  

The appellant did not appear for the February 3 Board hearing and the matter was forwarded to the Board for consideration of the appeal.  38 C.F.R. § 20.702(d) (2010) (providing that when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will then be processed as though the request for a hearing had been withdrawn).

Later that month, however, the appellant contacted the Board and advised that he had not received notification of the February 3 hearing until February 10.  In support of his contention in this regard, he attached a photocopy of the envelope from the RO bearing a postmark of February 9, 2011, after the scheduled hearing.

Under these circumstances, the Board finds that it is clear that the RO failed to notify the appellant properly of his scheduled Board hearing.  First, the RO clearly failed to dispatch the hearing notification letter in a timely fashion.  In any event, based on the date of the notification letter relative to the date of the scheduled hearing, it is clear that the RO failed to comply with the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2010).

In order to ensure full compliance with due process requirements, therefore, the RO must schedule the appellant for his requested Board hearing.  See 38 C.F.R. §§ 20.700, 20.904 (2010).  

Accordingly, this case is REMANDED for the following:

The appellant should be scheduled, in accordance with appropriate procedures, for a hearing before a Veterans Law Judge at the RO.  38 U.S.C.A. § 7107 (West 2002).  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2010).

The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


